Name: 78/889/EEC: Council Decision of 9 October 1978 adopting a European Economic Community joint project in the field of physico-chemical behaviour of atmospheric pollutants
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-04

 Avis juridique important|31978D088978/889/EEC: Council Decision of 9 October 1978 adopting a European Economic Community joint project in the field of physico-chemical behaviour of atmospheric pollutants Official Journal L 311 , 04/11/1978 P. 0010 - 0012 Greek special edition: Chapter 15 Volume 1 P. 0186 ++++ ( 1 ) OJ N C 108 , 8 . 5 . 1978 , P . 56 . ( 2 ) OPINION DELIVERED ON 1 JUNE 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ N C 112 , 20 . 12 . 1973 , P . 1 . ( 4 ) OJ N C 139 , 13 . 6 . 1977 , P . 1 . ( 5 ) OJ N L 74 , 20 . 3 . 1976 , P . 36 . ( 6 ) OJ N L 200 , 8 . 8 . 1977 , P . 4 . ( 7 ) OJ N C 7 , 29 . 1 . 1974 , P . 6 . ( 8 ) OJ N C 7 , 29 . 1 . 1974 , P . 2 . COUNCIL DECISION OF 9 OCTOBER 1978 ADOPTING A EUROPEAN ECONOMIC COMMUNITY JOINT PROJECT IN THE FIELD OF PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS ( 78/889/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS BY VIRTUE OF ARTICLE 2 OF THE TREATY THE COMMUNITY HAS AS ITS TASK THE PROMOTION THROUGHOUT THE COMMUNITY OF A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS IN THE DECLARATION OF 22 NOVEMBER 1973 ( 3 ) THE COUNCIL APPROVED THE PRINCIPLES AND OBJECTIVES OF A COMMUNITY ENVIRONMENTAL POLICY AND THE GENERAL DESCRIPTION OF THE ACTION TO BE UNDERTAKEN AT COMMUNITY LEVEL ; WHEREAS IN THE RESOLUTION OF 17 MAY 1977 ( 4 ) THE COUNCIL APPROVED THE CONTINUATION AND IMPLEMENTATION OF A COMMUNITY POLICY AND ACTION PROGRAMME ON THE ENVIRONMENT ; WHEREAS IN ITS DECISION 76/311/EEC ( 5 ) THE COUNCIL ADOPTED AN ENVIRONMENTAL RESEARCH PROGRAMME ; WHEREAS IN ITS DECISION 77/488/EEC , EURATOM ( 6 ) THE COUNCIL ADOPTED A RESEARCH PROGRAMME FOR THE JOINT RESEARCH CENTRE ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 7 ) , THE COUNCIL STRESSED THAT APPROPRIATE USE SHOULD BE MADE OF THE WHOLE RANGE OF WAYS AND MEANS AVAILABLE , INCLUDING CONCERTED PROJECTS , AND THAT WHENEVER IT PROVED DESIRABLE THAT THIRD COUNTRIES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON INTER ALIA THE COORDINATION OF NATIONAL POLICIES IN THE FIELD ON SCIENCE AND TECHNOLOGY ( 8 ) , THE COUNCIL ENTRUSTED THE COMMUNITY INSTITUTIONS WITH THE TASK OF GRADUALLY ENSURING SUCH COORDINATION , AIDED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) ; WHEREAS A RESEARCH PROJECT ON THE PHYSICO-CHEMICAL BEHAVIOUR OF SULPHUR DIOXIDE IN THE ATMOSPHERE CARRIED OUT UNDER AN AGREEMENT SIGNED ON 23 NOVEMBER 1971 WITHIN THE FRAMEWORK OF EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ( COST PROJECT 61A ) , PRODUCED VERY ENCOURAGING RESULTS ; WHEREAS A CONCERTED COMMUNITY RESEARCH PROJECT IN THE FIELD OF PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS , CONTINUING AND EXTENDING COST PROJECT 61A , WILL CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED AIMS , IN PARTICULAR WITH REGARD TO THE REDUCTION OF ENVIRONMENTAL POLLUTION ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN ANNEX I , AND ARE PREPARED TO INTEGRATE SUCH RESEARCH INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF FOUR YEARS ; WHEREAS THE EXECUTION OF SUCH RESEARCH AS DESCRIBED IN ANNEX I WILL REQUIRE A FINANCIAL CONTRIBUTION OF ABOUT EIGHT MILLION EUROPEAN UNITS OF ACCOUNT FROM THE MEMBER STATES AND FROM THE COMMUNITY ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS CREST HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT , OVER A PERIOD OF FOUR YEARS , A CONCERTED PROJECT IN THE FIELD OF PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS ( HEREINAFTER REFERRED TO AS " THE PROJECT " ) . THE PROJECT SHALL CONSIST IN COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH DESCRIBED IN ANNEX I AND FORMING PART OF THE NATIONAL RESEARCH PROGRAMMES OF THE MEMBER STATES AND OF THE RESEARCH PROGRAMME OF THE COMMUNITY . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR COORDINATION . ARTICLE 3 THE MAXIMUM FINANCIAL CONTRIBUTION BY THE COMMUNITY TO SUCH COORDINATION SHALL BE 500 000 EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING AS DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE . TWO MEMBERS OF STAFF SHALL BE ASSIGNED TO THE COORDINATION OF THE PROJECT . ARTICLE 4 TO FACILITATE THE EXECUTION OF THE PROJECT , A CONCERTED ACTION COMMITTEE ON THE PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS , HEREINAFTER REFERRED TO AS " THE COMMITTEE " , SHALL BE ESTABLISHED . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE . THE PROJECT LEADER SHALL , IN PARTICULAR , ASSIST THE COMMISSION IN ITS TASK OF COORDINATION . THE TERMS OF REFERENCE AND THE COMPOSITION OF THE COMMITTEE ARE LAID DOWN IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . ITS SECRETARIAT SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING IN THE PROJECT AND THE COMMUNITY SHALL EXCHANGE REGULARLY ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY THE PROJECT . THEY SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON SIMILAR RESEARCH PLANNED OR CARRIED OUT BY BODIES FOR WHICH THEY ARE NOT RESPONSIBLE . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . 2 . THE COMMISSION SHALL PREPARE ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED , AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE , SHALL FORWARD TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A GENERAL REPORT ON THE EXECUTION AND RESULTS OF THE PROJECT . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN FORWARDED TO THE MEMBER STATES , UNLESS A MEMBER STATE OBJECTS . IN THIS CASE THE REPORT SHALL BE DISTRIBUTED , AT THEIR REQUEST , SOLELY TO THE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH COVERED BY THE PROJECT . THE COMMISSION MAY MAKE ARRANGEMENTS TO ENSURE THAT THE REPORT REMAINS CONFIDENTIAL AND IS NOT DIVULGED TO THIRD PARTIES . ARTICLE 6 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH NON-MEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) TO ENSURE THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF THESE STATES ARE HARMONIZED . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENT REFERRED TO IN PARAGRAPH 1 IN ACCORDANCE WITH THE CONCLUSIONS APPROVED BY THE COUNCIL ON 18 JULY 1978 CONCERNING EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) . ARTICLE 7 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT LUXEMBOURG , 9 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-J . VOGEL ANNEX I CONTRIBUTIONS BY THE MEMBER STATES AND THE JOINT RESEARCH CENTRE ( JRC ) TO THE CONCERTED PROJECT BY RESEARCH TOPICS * DIVISION OF RESEARCH WORK RESEARCH TOPICS * B * D * DK * F * I * IRL * NL * UK * JRC 1 . STUDIES ON THE CONVERSION AND TRANSPORT OF ATMOSPHERIC POLLUTANTS : ( A ) LABORATORY STUDIES * * X * * X * X * X * X * X * X ( B ) FIELD STUDIES * X * X * X * X * X * * X * X * X ( C ) MODELLING * * X * * * X * * X * * X 2 . STUDIES ON THE ELIMINATION AND ABSORPTION OF ATMOSPHERIC POLLUTANTS * X * * * X * X * * * X * ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE CONCERTED PROJECT COMMITTEE ON THE PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM EXECUTION OF THE PROJECT BY GIVING ITS OPINION ON ALL ASPECTS OF ITS FUNCTIONING ; 1.2 . EVALUATE THE RESULTS OF THE PROJECT AND DRAW CONCLUSIONS AS TO THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION REFERRED TO IN ARTICLE 5 ( 1 ) ; 1.4 . KEEP ABREAST OF NATIONAL RESEARCH BEING DONE IN THE FIELDS COVERED BY THE PROJECT , AND MORE ESPECIALLY OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . SUGGEST GUIDELINES TO THE PROJECT LEADER . 2 . THE COMMITTEE'S REPORTS AND OPINIONS SHALL BE FORWARDED TO THE COMMISSION AND THE MEMBER STATES PARTICIPATING IN THE PROJECT . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST . 3 . THE COMMITTEE SHALL BE COMPOSED OF THE PERSONS RESPONSIBLE FOR COORDINATING THE NATIONAL CONTRIBUTIONS TO THE PROJECT , ONE DELEGATE FROM THE COMMISSION WITH RESPONSIBILITY FOR ITS CONTRIBUTION , AND THE PROJECT LEADER . EACH MEMBER MAY BE ACCOMPANIED BY EXPERTS .